Citation Nr: 1443148	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  09-14 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess in excess of 20 percent from March 28, 2011, for lumbosacral strain.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 2002 to December 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  An interim (September 2012) rating decision increased the rating for lumbosacral strain to 20 percent effective March 28, 2011.  As the award of 20 percent for lumbosacral strain was less than the maximum available benefit, the claim remains in controversy.  See AB v. Brown, 6 Vet. App. 35, 38 (1992).

The Veteran appealed her initial rating assignment, and in February 2014, the Board rendered a decision on the merits of the increased initial rating claim up until March 28, 2011, the date of the Veteran's VA examination.  As the issue has already been decided prior to March 28, 2011, that time period is not currently before the Board.

The Board notes that, in addition to the paper claims file, there are electronic claims files associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims files.

FINDING OF FACT

For the period from March 28, 2011, the Veteran's lumbosacral strain disability was not manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; incapacitating episodes, neurological abnormalities, including bowel or bladder impairment also were not shown.

CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 20 percent for lumbosacral strain for the period after March 28, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

As noted above, the Board remanded this matter for further development in February 2014.  The Board specifically instructed the RO to provide the Veteran with a VA examination to determine the current severity of her service-connected low back strain, including any range of motion limited by pain, and any associated neurological abnormalities, or incapacitation episodes, and to readjudicate the claim.  Subsequently, the Veteran was afforded an examination for her spine in May 2014, and the claim was readjudicated in a supplemental statement of the case. Thus, there is substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall where the Board's remand instructions were substantially complied with).  

Duties to Notify and Assist

In a correspondence dated in September 2008, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter also informed the Veteran that in order to establish higher ratings, the evidence would need to show that her disabilities had increased in severity.  She was informed of the type of evidence that could be submitted to support her claims.  The letters also notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  

The Veteran has been medically evaluated multiple times in conjunction with her claim for an increased rating.  The VA examination report from March 2011, taken with the report for May 2014, reflect that the examiners recorded the Veteran's current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the severity of the Veteran's disability.  While the May 2014 examiner did not specifically note whether the Veteran had weakness, fatigue, or incoordination, it was noted that she did not have any additional objective evidence of painful motion, except on flexion, and she reported that flare-ups did not impact the function of her back.  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Dyment v. West, 13 Vet. App. 141 (1999).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Barr, 21 Vet. App. at 312.

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran did not request a hearing before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met.

Analysis

The Veteran essentially contends that her lumbosacral strain is more disabling than contemplated by the current 20 percent rating. 

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7 (2013).

The Veteran's low back disability has been assigned a 10 percent disability evaluation for the period prior to March 28, 2011, and a 20 percent evaluation thereafter.  In an appeal of an increased rating, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See  Hart v. Mansfield, 21 Vet. App 505 (2007).  The Board notes that the RO has staged the ratings in accordance with Hart and the Board will determine whether additional staged ratings are warranted. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2013).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2013).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight- bearing are related considerations.  38 C.F.R. § 4.45 (2013).  For the purpose of rating disability from arthritis, the spine is considered a major joint.  38 C.F.R. § 4.45 (2013).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2013).  Traumatic arthritis is rated using Diagnostic Code 5010, which directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2013).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1 (2013). The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just. 38 C.F.R. § 4.6 (2013).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

The Board has evaluated the Veteran's spine disorder under multiple diagnostic codes to determine if there is any basis to increase the assigned rating.  Such evaluations involve consideration of the level of impairment of a veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2013).

The General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 percent);
Forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code 5242 (degenerative arthritis of the spine) (2013).

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

The spine codes permit evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).

The following ratings apply to intervertebral disc syndrome based on incapacitating episodes: 

60 percent: Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months;

40 percent: Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months;

20 percent: Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months;
10 percent: Incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months. 

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013). 

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1. 

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2013).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.  See also 38 C.F.R. § 4.71a, Plate V (2013).

The Veteran contends that her service-connected disability should be rated higher than 20 percent.  

First, under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a higher rating of 40 percent is warranted where the evidence reveals incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  The May 2014 VA examination report noted that the Veteran had no incapacitating episodes in the last twelve months.  Nor do any of the treatment records indicate that she has had any incapacitating episodes as defined by the regulation.  Therefore, a higher rating based on incapacitating episodes is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013). 

As the Veteran is not entitled to an increased rating based on incapacitating episodes, it is necessary to determine whether she is entitled to a higher rating based on her orthopedic and neurological manifestations.

Turning to the orthopedic manifestations, the Board notes that for a 40 percent evaluation, the Veteran must demonstrate forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).  

The March 2011 VA examination report noted the following range of motion of the Veteran's lumbar spine: flexion to 60 degrees with pain beginning at 60 degrees, extension to 10 degrees with pain, bilateral lateral flexion to 12 degrees with pain, and bilateral rotation to 20 degrees with pain.  Imaging showed  normal alignment with disk spaces intact and no fracture.  The impression was of a normal lumbar spine.  

In July 2011, the Veteran was seen at the VAMC complaining of back pain.  In August 2011, the Veteran reported lumbar pain since 2002 that was non-radiating in nature.  She denied bowel or bladder problems.  She ranked her pain a 7/10 and had guarded motion.  The therapist noted she had impaired mobility and flexibility, but no range of motion measurements were taken.  

In April and December 2012 the Veteran was seen at the VAMC for back pain.  In March 2013, the Veteran was seen at the VAMC for back pain and fitted for a new back brace.  No range of motion measurements were taken.  
The May 2014 VA examination report noted the following range of motion of the Veteran's lumbar spine: flexion to 60 degrees with pain beginning at 60 degrees, extension to 20 degrees with no objective evidence of painful motion, right lateral flexion to 25 degrees with no objective evidence of painful motion, left lateral flexion to 25 degrees with no objective evidence of painful motion, right lateral rotation to 25 degrees with no objective evidence of painful motion, and left lateral rotation to 25 degrees with no objective evidence of painful motion.  The examiner noted that the Veteran had no ankylosis of the spine.  

Based on the record, as outlined above, the Board finds that the criteria for a 40 percent evaluation have not been met.   Specifically, the Veteran's flexion has been limited at most to 60 degrees.  There is no showing of ankylosis, as she has demonstrated the ability to flex, extend, and laterally flex and rotate.  Thus, the higher evaluation is not warranted.

Consideration has been given to the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  While the examiner did not specifically note whether the Veteran had weakness, fatigue, or incoordination, it was noted that she did not have any additional objective evidence of painful motion, except on flexion, where the Veteran was still able to achieve 60 degrees.  Although the examiner reported that the Veteran could not perform repetitive testing due to pain, the Board finds important that, with the exception of flexion, she did not have any objective evidence of painful motion during regular testing in any other movement.  The functional loss due to pain is considered to be limitation to 60 (not 30) degrees.  The Veteran denied flare-ups.  There was no evidence of muscle atrophy.  Reflexes were normal.  Overall, there was nothing to indicate that DeLuca criteria were present.  The Board finds that the current 20 percent evaluation adequately portrays any functional impairment, due to pain, that the Veteran experiences as a consequence of use of her low back.

As to the neurological manifestations, EMGs from August 2009 were negative for radiculopathy, although the Veteran did report some subjective radiculopathy symptoms in the C5 dermatome at her March 2011 VA examination.  The examiner noted there were subjective complaints, but no objective evidence of lumbar radiculopathy.  A May 2011 EMG and nerve conduction study also showed normal results.  The May 2014 VA examiner noted that the Veteran did not have any radicular pain or any other signs of symptoms of radiculopathy.  All sensory tests were normal.  She also did not have any other neurological abnormalities or findings related to a thoracolumbar spine.  Therefore, no rating based upon radiculopathy is warranted.  

In sum, an evaluation in excess of the current 20 percent evaluation for the orthopedic manifestations of the Veteran's low back strain is not warranted at any time during the applicable period beginning March 28, 2011.  See Hart v. Mansfield, 21 Vet. App 505 (2007).

In reaching the above conclusions with respect to the Veteran's increased rating claim, the Board has not overlooked the Veteran's statements with regard to the severity of her lumbosacral strain.  The Veteran is competent to report on factual matters of which she had firsthand knowledge, e.g., experiencing pain; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Any lay evidence in this case was provided during the Veteran's VA examinations and VA clinical visits.  The Board has considered the Veteran's reports along with findings from the Veteran's VA examinations and treatment reports.  The Board notes the pertinent rating criteria contain diagnostic criteria that requires medical expertise (such as measuring range of motion or determining whether symptoms are indicative of neurological impairment or ankylosis) to evaluate the Veteran's back disability.  The record does not reflect that the Veteran is competent to make such medical opinions.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  Accordingly, the objective medical findings and opinions provided by the Veteran's treatment reports and her VA examination reports have been accorded greater probative weight.  See Washington, supra; Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).


Extraschedular Consideration of Lumbosacral Strain

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Id.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013). 

The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service-connected back disability is contemplated and reasonably described by the rating criteria under Diagnostic Code 5237.  See 38 C.F.R. § 4.71a.  In this regard, the Veteran's low back symptoms are manifested by pain and limitation of motion.  This type of disability picture is specifically addressed in the rating criteria set forth in Diagnostic Code 5237. 

In sum, the Board finds that a comparison of the Veteran's back disability with the schedular criteria for the disability does not show that it presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2013).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, the Veteran was also granted service connection for posttraumatic stress disorder, irritable bowel syndrome, right and left hand strain, foot bunions, and corns.  The Veteran has at no point during the current appeal indicated that her service-connected disabilities result in further disability when looked at in combination with her service-connected lumbosacral strain, nor do the medical and treatment records reflect that such would be the case.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The Veteran already applied for and was denied Individual Unemployability based on her service connected PTSD in April 2013.  In this case, the Veteran has not argued and the record does not otherwise reflect that her service-connected lumbosacral strain renders her unemployable.  In her May 2014 examination she indicated she was not working, but did not state that this was due to her service-connected back disability.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

Entitlement to a rating in excess of 20 percent for lumbosacral strain from March 28, 2011, is denied.  




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


